Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on May 5, 2022.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 18-32 are currently pending and have been examined.  Claims 18 and 26-27 have been amended.  



	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2022, has been entered.
 
Response to Arguments
Applicants’ arguments regarding the rejections under 35 USC 103 have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.
Information Disclosure Statement
The information disclosure statement filed May 5, 2022, has been considered by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18-26:  Claim 18 recites “an application configured to be stored in memory and configured to run on an electronic device; wherein the application when executed by a processor of the electronic device is configured to…” and “display a user interface on a screen of the electronic device.”  It is unclear if the electronic device is intended to be a positively recited element of the system or if it is external to the claim.  If the electronic device is intended to be part of the recited system, it should be a positively recited element.  For purposes of examination, the Examiner is interpreting the electronic device, the processor, the memory, and the screen to be positively recited elements of claim 18.
Further, clam 18 recites “for each product on a list of products which is organized by location, cost and availability.”  It is unclear if this list of products is intended to be the same list of products that was previously recited as being received from the user.  For purposes of examination, the Examiner is interpreting this as a different list of products.
Claims 19-26 inherit the deficiencies of claim 18.
Claim 19:  Claim 19 recites “a user.”  It is unclear if this is intended to be the same user that was previously recited in claim 18.  For purposes of examination, the Examiner is interpreting them as being the same.  
Further, claim 19 recites “a store”.  It is unclear if this is intended to be the same store that was previously recited in claim 18.  For purposes of examination, the Examiner is interpreting them as being the same.
Claims 27-32: Claim 27 recites “wherein the database comprises information on two or more locations of one two or more items.”  It is unclear what is meant by one two or more items.  For purposes of examination, the Examiner is interpreting “one two” as “two”.
Further, claim 27 recites “and in an order for relative to the location of the user.”  This limitation is unclear.  For purposes of examination, the Examiner is interpreting this portion of claim 27 as reciting “relative to the location of the user.”
Claims 28-32 inherit the deficiencies of claim 27.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18, 20, 26-28, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,587,835 B1 to Treyz et al. (hereinafter “Treyz”), in view of US 7,071,825 B2 to VoBa (hereinafter “VoBa”), and further in view of US 2007/0150369 A1 to Zivin (hereinafter “Zivin”).
Claim 18:  Treyz discloses a handheld computing device that is “used to provide a user with shopping assistance services” that allows the user to “obtain directory information for a shopping mall,” “handle shopping lists”, “display promotional material based on the shopping lists,” “obtain information on products being sold in a store,” and purchase products “using wireless financial transactions.” (See Treyz, at least Abstract).  Treyz further discloses using a handheld computing device with a bar code scanner or radio-frequency identification (RFID) unit to scan bar codes or RFID tags to create a shopping list. (See Treyz, at least col. 25, lines 5-35).  Treyz further discloses:
a database stored in a first memory and configured to store item location and presence information (See Treyz, at least FIG. 15 and associated text; col. 22, lines 65-67, service provider’s computer has content database; col. 37, line 64 to col. 38, line 6, central database containing store and product information for the merchants in the mall may be provided);
a server in communication with the database (See Treyz, at least FIG. 15 and associated text; col. 21, lines 50-55, user may use handheld computing device to access service provider over communications network; col. 22, lines 55-64, service provider uses a computer to provide services to the user, merchants, and kiosk; col. 22, lines 65-67, service provider’s computer has content database);
an application (See Treyz, at least col. 13, lines 48-55, shopping list application) configured to be stored in memory (See Treyz, at least FIG, 4 and associated text, handheld computing device has various storage systems) and configured to run on an electronic device (See Treyz, at least col. 9, lines 55-65, handheld computing device);
wherein the application when executed by a processor of the electronic device is configured to:
receive a list of products from a user (See Treyz, at least FIG. 80 and associated text, shopping list contains paper towels, tomatoes, milk; col. 48, lines 43-55, user creates shopping lists on a handheld computing device);
receive information for each product in the list of products from the database through a network (See Treyz, at least col. 27, lines 45-55, handheld computing device accesses additional information and services related to items; for example, database on server is accessed using a wired/wireless link; col. 52, lines 10-12, information location on the items is provided by the database; col. 37, line 64 to col. 38, line 6, central database containing store and product information for the merchants in the mall may be provided; col. 50, lines 19-37, user selects directory option and handheld computing device displays shopping list items arranged by location);
parse the list of products and organize the list of products for display, wherein the list of products is organized for display based on location…(See Treyz, at least FIGs. 83 and 89 and associated text; col. 50, lines 19-37, user selects directory option and handheld computing device displays shopping list items arranged by location; col. 52, lines 10-12, information location on the items is provided by the database; col. 52, line 55 to col. 53, line 5, shopping list items are displayed as arranged by location (e.g., by the aisle in the store in which the items are located)); 
display a user interface on a screen of the electronic device, wherein the user interface comprises information for each product on a list of products which is organized by location…and includes information on a location of the product within a store …(See Treyz, at least FIG. 89 and associated text; col. 52, line 55 to col. 53, line 5, shopping list items are displayed as arranged by location (e.g., by the aisle in the store in which the items are located)).
Treyz does not expressly disclose a computer device configured to communicate to a remote server; and a transceiver in communication with the computer device, wherein the transceiver is configured to detect a presence of a product on a shelf and the computer device is configured to communicate the detected presence of the product on the shelf to the remote server and update the database with an updated presence information corresponding to the product on the shelf.
However, VoBa discloses an invention that “determines presence and identification of devices in a rack using radio frequency identification (RFID) wireless technology.  Preferably, an RFID controller/reader is comprised within the rack and used in conjunction with a controller and/or a computer.”  (See VoBa, at least col. 3, lines 4-13).  VoBa further discloses a computer device configured to communicate to a remote server (See VoBa, at least FIG. 1 and associated text; col. 3, lines 30-40, presence and occupancy discovery unit (“pod”) comprising a controller and an RF interrogator; controller may reside in a computing device; central controller (analogous to the server) is connected to the POD unit over a network; col. 4, lines 45-53, central controller/host computer can be a remote system in the datacenter); and a transceiver in communication with the computer device, wherein the transceiver is configured to detect a presence of a product on a shelf (See VoBa, at least col. 3, lines 60-67, RFID tag signals the presence of a device in a rack to the RF controller via the RF interrogator, i.e., the POD unit) and the computer device is configured to communicate the detected presence of the product on the shelf to the remote server and update the database with an updated presence information corresponding to the product on the shelf (See VoBa, at least col. 5, lines 1-5, pod unit determines the devices that are present on the rack and provides this information to the central controller; col. 6, lines 12-21, presence and identification data is stored).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the shopping assistance system and method of Treyz the ability of a computer device configured to communicate to a remote server; and a transceiver in communication with the computer device, wherein the transceiver is configured to detect a presence of a product on a shelf and the computer device is configured to communicate the detected presence of the product on the shelf to the remote server and update the database with an updated presence information corresponding to the product on the shelf as disclosed by VoBa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to allow a client to “easily identify and maintain records of the devices in a rack.”  (See VoBa, at least col. 5, lines 33-38).
Neither Treyz nor VoBa expressly discloses that the list of products is organized based on cost and availability.
However, Zivin discloses a system and method “for providing customers with means to determine a) how far the customer should be willing to travel to a vendor to purchase locally sold goods and b) what routes the customer should take to minimize his or her total costs.”  (See Zivin, at least Abstract).  Zivin further discloses that the list of products is organized based on cost and availability (See Zivin, at least FIG. 5 and associated text; para. [0087], shopping trip is integrated into a mapping or navigation system that includes the recommended route, the various stops, and the customer’s current location (item 502; para. [0088], FIG 5. also displays cost of goods; para. [0036], vendors are checked to see if they provide the requested goods, if the goods are in stock (in the case of a product), or if the vendor has availability (in case of a service)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the shopping assistance system and method of Treyz and the RFID detection system and method of VoBa the ability that the list of products is organized based on cost and availability as disclosed by Zivin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to inform “customers as to vendors at which he or she should purchase goods and the order in which the locations should be visited so as to minimize total purchase costs.”  (See Zivin, at least Abstract).
Claim 20:  The combination of Treyz and VoBa and Zivin discloses all the limitations of claim 18 discussed above.
Treyz further discloses wherein the application receives information on a location of the user (See Treyz, at least col. 36, lines 61-67, information on the user’s present location may be determined based on information on which local transmitter/receiver handheld computing device is communication with or by using GPS techniques or cellular-network-based techniques; FIG. 42 and associated text; col. 36, lines 51-60, handheld computing device may display a map indicating the user’s present location and the user’s destination; col. 36, line 67 to col. 37, line 5, map and directions application generates the map and directions).
Claim 26:  The combination of Treyz and VoBa and Zivin discloses all the limitations of claim 18 discussed above.
Treyz does not expressly disclose wherein the transceiver is configured to communicate with the server through the computer device and update an inventory of the product based on the detected presence on the shelf.
However, VoBa discloses wherein the transceiver is configured to communicate with the server through the computer device and update an inventory of the product based on the detected presence on the shelf (See VoBa, at least col. 3, lines 60-67, RFID tag signals the presence of a device in a rack to the RF controller via the RF interrogator, i.e., the POD unit; col. 5, lines 1-5, pod unit determines the devices that are present on the rack and provides this information to the central controller; col. 6, lines 12-21, presence and identification data is stored).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Treyz-VoBa-Zivin the ability of wherein the transceiver is configured to communicate with the server through the computer device and update an inventory of the product based on the detected presence on the shelf as further disclosed by VoBa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to allow a client to “easily identify and maintain records of the devices in a rack.”  (See VoBa, at least col. 5, lines 33-38).
Claim 27:  Treyz discloses:
an application (See Treyz, at least col. 13, lines 48-55, shopping list application);
a computing device (See Treyz, at least col. 21, lines 50-55, user may use handheld computing device to access service provider over communications network; col. 22, lines 55-64, service provider uses a computer to provide services to the user, merchants, and kiosk); 
a network (See Treyz, at least col. 21, lines 50-55, user may use handheld computing device to access service provider over communications network; col. 22, lines 55-64, service provider uses a computer to provide services to the user, merchants, and kiosk); 
a server (See Treyz, at least col. 21, lines 50-55, user may use handheld computing device to access service provider over communications network; col. 22, lines 55-64, service provider uses a computer to provide services to the user, merchants, and kiosk);
a database (See Treyz, at least FIG. 15 and associated text; col. 22, lines 65-67, service provider’s computer has content database; col. 37, line 64 to col. 38, line 6, central database containing store and product information for the merchants in the all may be provided);;
wherein the application comprises a user interface See Treyz, at least FIG. 22 and associated text; col. 26, lines 16-32, handheld computing device displays an item identified when a bar code scanner or RFID scanner has scanned an item);
wherein the database comprises information on two or more locations of one two or more items (See Treyz, at least FIG. 15 and associated text; col. 22, lines 65-67, service provider’s computer has content database; col. 37, line 64 to col. 38, line 6, central database containing store and product information for the merchants in the all may be provided);;
wherein the application runs on the computing device and receives information from the database through the network and the server (See Treyz, at least col. 26, lines 40-65, handheld computing item sends bar code or RFID information to server via the communications network; database stored at server correlates bar codes or RFID codes with items and includes a brief description of the item; item description is passed back to handheld computing device using communications network);
wherein the application prompts a user for entry of two or more desired items into the user interface (See Treyz, at least FIG. 88 and associated text; col. 52, lines 38-55, user is prompted to add all displayed items to their shopping list); and
wherein the application…provides the user with information on two or more locations of the two or more desired items in relation to the location of the user and in an order for relative to the location of the user wherein the two or more desired items are organized by location…(See Treyz, at least FIGs. 89-90 and associated text, shopping list is divided into aisle locations of each item in the list while user is in the store).
Treyz does not expressly disclose a transceiver for detecting a product.
However, VoBa discloses a transceiver for detecting a product (See VoBa, at least col. 3, lines 60-67, RFID tag signals the presence of a device in a rack to the RF controller via the RF interrogator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the shopping assistance system and method of Treyz the ability of a transceiver for detecting a product as disclosed by VoBa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to allow a client to “easily identify and maintain records of the devices in a rack.”  (See VoBa, at least col. 5, lines 33-38).
Treyz further discloses determining the location of the user.  (See Treyz, at least col. 36, lines 61-67, information on the user’s present location may be determined based on information on which local transmitter/receiver handheld computing device is in communication with or by using GPS techniques or cellular-network-based techniques). However, neither Treyz nor VoBa expressly discloses wherein the application prompts the user for information on a location of the user and the application accepts the information; and wherein the two or more desired items are organized by…cost and availability.
However, Zivin discloses wherein the application prompts the user for information on a location of the user and the application accepts the information (See Zivin, at least FIG. 1 and associated text; para. [0067], customer specifies personal shopping preferences; para. [0069], customer specifies default starting location such as zip code or customer’s home address); and wherein the two or more desired items are organized by…cost and availability (See Zivin, at least FIG. 5 and associated text; para. [0087], shopping trip is integrated into a mapping or navigation system that includes the recommended route, the various stops, and the customer’s current location (item 502; para. [0088], FIG 5. also displays cost of goods; para. [0036], vendors are checked to see if they provide the requested goods, if the goods are in stock (in the case of a product), or if the vendor has availability (in case of a service)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the shopping assistance system and method of Treyz and the RFID detection system and method of VoBa the ability wherein the application prompts the user for information on a location of the user and the application accepts the information; and wherein the two or more desired items are organized by…cost and availability as disclosed by Zivin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to inform “customers as to vendors at which he or she should purchase goods and the order in which the locations should be visited so as to minimize total purchase costs.”  (See Zivin, at least Abstract).
Claim 28:  The combination of Treyz and VoBa and Zivin discloses all the limitations of claim 27 discussed above.
Neither Treyz nor VoBa expressly discloses wherein the application provides a graphical representation of the location of the two or more locations of the two or more desired items in relation to the location of the user.
However, Zivin discloses wherein the application provides a graphical representation of the location of the two or more locations of the two or more desired items in relation to the location of the user (See Zivin, at least FIG. 5 and associated text; para. [0087], shopping trip is integrated into a mapping or navigation system that includes the recommended route, the various stops, and the customer’s current location (item 502)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the shopping assistance system and method of Treyz and the RFID detection system and method of VoBa the ability wherein the application provides a graphical representation of the location of the two or more locations of the two or more desired items in relation to the location of the user as disclosed by Zivin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to inform “customers as to vendors at which he or she should purchase goods and the order in which the locations should be visited so as to minimize total purchase costs.”  (See Zivin, at least Abstract).
Claim 30:  The combination of Treyz and VoBa and Zivin discloses all the limitations of claim 27 discussed above.
Treyz further discloses wherein the application populates a list of one or more suggested items relating to the two or more desired items (See Treyz, at least FIG. 89 and associated text; col. 52, line 55 to col. 53, line 5, logos and advertisements and other promotional materials are displayed adjacent to related entries in the user’s shopping list; the logos and advertisements match the b or type of product on the user’s shopping list).
Claim 31:  The combination of Treyz and VoBa and Zivin discloses all the limitations of claim 27 discussed above.
Treyz further discloses wherein the database further comprises additional information relating to the two or more desired items (See Treyz, at least col. 27, lines 20-30, additional information includes product reviews, price comparison to compare price between scanned item and other such items (i.e., alternatives)); wherein the additional information comprises one or more reviews, a price, one or more alternatives, and two or more locations of the two or more desirable items (See Treyz, at least col. 27, lines 20-30, additional information includes product reviews, price comparison to compare price between scanned item and other such items (i.e., alternatives); FIG. 23 and associated text; col. 28, lines 5-30, user selects option 296 of FIG. 22 user interface to display the screen of FIG. 23 which contains information such as price, store, and product description information; FIG. 28 and associated text; col. 32, lines 1-22, handheld computing device may display a screen containing information on prices of the item at various brick-and-mortar stores and online retailers); and the application presents the additional information via the user interface (See Treyz, at least FIGs. 22-23 and associated text; col. 28, lines 5-30, user selects option 296 of FIG. 22 user interface to display the screen of FIG. 23 which contains information such as price, store, and product description information).
Claim 32:  The combination of Treyz and VoBa and Zivin discloses all the limitations of claim 31 discussed above.
Treyz further discloses wherein the application prompts a user for entry of a payment method (See Treyz, at least FIG. 10 and associated text; col. 18, lines 1-21, handheld computing device presents on-screen options that allow the user to enter the digits for the user’s credit card, debit card, or other account); wherein the application stores the payment method in the database (See Treyz, at least col. 18, lines 1-21, financial information is stored on a server associated with a service provider connected to communications network); wherein the application calculates a total cost of the one or more items (See Treyz, at least FIG. 99 and associated text; col. 57, lines 35-67, handheld computing device accesses discounts to be applied at checkout and apply user’s loyalty card; col. 58, lines 20-25, offers are applied to the user’s purchases); and wherein the application applies the payment method to the total cost of the one or more items (See Treyz, at least col. 18, lines 22-40, handheld computing device displays on-screen option to “pay now”; user selects it to pay for a product or service; selecting the pay now option directs handheld computing device to authorize the purchase transaction).

Claims 19, 21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Treyz in view of VoBa and further in view of Zivin as applied to claim 18 and 20 above, and further in view of US 2013/0036043 A1 to Faith (hereinafter “Faith”).
Claim 19:  The combination of Treyz and VoBa and Zivin discloses all the limitations of claim 18 discussed above.
Treyz further discloses receive information from a user related to one or more items through the user interface (See Treyz, at least FIG. 22 and associated text; col. 26, lines 16-32, user is provided an opportunity to add the item to a wish list or shopping list by selecting one of the displayed options).
Neither Treyz nor VoBa nor Zivin expressly discloses display the store item location of the product on the shelf corresponding to the one or more items in relation to a store.
However, Faith discloses systems and methods “for image-based product mapping” and includes a server receiving a first image identifying a first location at which an image was captured.  (See Faith, at least Abstract).  Faith further discloses analyzing the first image to identify a product in the first image.  (See Faith, at least Abstract).  Faith further discloses that the server stores information associating the product with the first location.  (See Faith, at least Abstract).  Faith further discloses display the store item location of the product on the shelf corresponding to the one or more items in relation to a store (See Faith, at least FIG. 18 and associated text; para. [0129], user can view a map of the item within the merchant location; map can indicate user’s current position in relation to the requested item).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the shopping assistance system and method of Treyz and the RFID detection system and method of VoBa and the shopping route system and method of Zivin the ability to display the store item location of the product on the shelf corresponding to the one or more items in relation to a store as disclosed by Faith since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide “customers with enhanced shopping experiences.”  (See Faith, at least para. [0003]).
Claim 21:  The combination of Treyz and VoBa and Zivin discloses all the limitations of claim 20 discussed above.
Neither Treyz nor VoBa nor Zivin expressly discloses wherein the application provides a graphical representation of the information on a location of the product within the store as a product location in relation to the location of the user.
However, Faith discloses wherein the application provides a graphical representation of the information on a location of the product within the store as a product location in relation to the location of the user (See Faith, at least FIG. 18 and associated text; para. [0129], user can view a map of the item within the merchant location; map can indicate user’s current position in relation to the requested item).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the shopping assistance system and method of Treyz and the RFID detection system and method of VoBa and the shopping route system and method of Zivin the ability wherein the application provides a graphical representation of the information on a location of the product within the store as a product location in relation to the location of the user as disclosed by Faith since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide “customers with enhanced shopping experiences.”  (See Faith, at least para. [0003]).
Claim 23:  The combination of Treyz and VoBa and Zivin and Faith discloses all the limitations of claim 21 discussed above.
Treyz further discloses wherein the application populates a list of one or more suggested items relating to the one or more items (See Treyz, at least col. 27, lines 55-67, handheld computing device that has obtained information on an item by scanning the item with a bar code or RFID unit may obtain additional information and services related to the item from the server such as information from manufacturer, service provider, etc.; FIG. 27 and associated text; col. 30, line 22-col. 31, line 46, when an item in a store has been scanned (i.e. a Sony tv), screen displays information such as model number and product description; additional information is presented to allow the user to obtain additional information and services; for example, brochure may be requested, information on warranties may be obtained, information on financing the item may be obtained, product reviews may be viewed, customer comments may be viewed, video related to the item may be viewed).
Claim 24:  The combination of Treyz and VoBa and Zivin and Faith discloses all the limitations of claim 23 discussed above.
Treyz further discloses wherein the database further comprises: additional information relating to the one or more items (See Treyz, at least col. 27, lines 20-30, additional information includes product reviews, price comparison to compare price between scanned item and other such items (i.e., alternatives)); wherein the additional information comprises reviews, price, alternatives, and locations of the one or more items (See Treyz, at least col. 27, lines 20-30, additional information includes product reviews, price comparison to compare price between scanned item and other such items (i.e., alternatives); FIG. 23 and associated text; col. 28, lines 5-30, user selects option 296 of FIG. 22 user interface to display the screen of FIG. 23 which contains information such as price, store, and product description information; FIG. 28 and associated text; col. 32, lines 1-22, handheld computing device may display a screen containing information on prices of the item at various brick-and-mortar stores and online retailers); and the application presents the additional information via the user interface (See Treyz, at least FIGs. 22-23 and associated text; col. 28, lines 5-30, user selects option 296 of FIG. 22 user interface to display the screen of FIG. 23 which contains information such as price, store, and product description information).
Claim 25:  The combination of Treyz and VoBa and Zivin and Faith discloses all the limitations of claim 24 discussed above.
Treyz further discloses wherein the application prompts the user for entry of a payment method (See Treyz, at least FIG. 10 and associated text; col. 18, lines 1-21, handheld computing device presents on-screen options that allow the user to enter the digits for the user’s credit card, debit card, or other account); wherein the application stores the payment method in the database (See Treyz, at least col. 18, lines 1-21, financial information is stored on a server associated with a service provider connected to communications network); wherein the application calculates a total cost of the one or more items (See Treyz, at least FIG. 99 and associated text; col. 57, lines 35-67, handheld computing device accesses discounts to be applied at checkout and apply user’s loyalty card; col. 58, lines 20-25, offers are applied to the user’s purchases); and wherein the application applies the payment method to the total cost of the one or more items (See Treyz, at least col. 18, lines 22-40, handheld computing device displays on-screen option to “pay now”; user selects it to pay for a product or service; selecting the pay now option directs handheld computing device to authorize the purchase transaction).

Claims 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Treyz in view of VoBa and further in view of Zivin as applied to claims 20 and 27 above, and further in view of  US 2016/0135001 A1 to Kao (hereinafter “Kao”).
Claim 22:  The combination of Treyz and VoBa and Zivin discloses all the limitations of claim 20 discussed above.
Neither Treyz nor VoBa nor Zivin expressly discloses wherein the application provides an auditory representation of the location of the one or more items in relation to the location of the user.
However, Kao discloses a system “for providing item data in response to a determination that a mobile computing device is proximate to a particular location based on an exchange of audio signal.”  (See Kao, at least para. [0025]).  Kao further discloses that the application includes a shopping list that identifies one or more items.  (See Kao, at least para. [0025]).  Kao further discloses that an alert may be generated when the mobile computing device is proximate to a particular item on the shopping list in a retail location.  (See Kao, at least para. [0025]).  Kao further discloses wherein the application provides an auditory representation of the location of the one or more items in relation to the location of the user (See Kao, at least para. [0027, mobile computing device determines whether an item on a shopping list is located proximate to the user; application on the mobile computing device generates an audible alert to indicate to a user that the user is located in close proximity to a particular item) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the shopping assistance system and method of Treyz and the RFID detection system and method of VoBa and the shopping route system and method of Zivin the ability wherein the application provides an auditory representation of the location of the one or more items in relation to the location of the user as disclosed by Kao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to allow “the user to more easily locate the particular item.”  (See Kao, at least para. [0027]).
Claim 29:  The combination of Treyz and VoBa and Zivin discloses all the limitations of claim 27 discussed above.
Neither Treyz nor VoBa nor Zivin expressly discloses wherein the application provides an auditory representation of the two or more locations of the two or more desired items in relation to the location of the user.
However, Kao discloses wherein the application provides an auditory representation of the two or more locations of the two or more desired items in relation to the location of the user (See Kao, at least para. [0027, mobile computing device determines whether an item on a shopping list is located proximate to the user; application on the mobile computing device generates an audible alert to indicate to a user that the user is located in close proximity to a particular item) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the shopping assistance system and method of Treyz and the RFID detection system and method of VoBa and the shopping route system and method of Zivin the ability wherein the application provides an auditory representation of the two or more locations of the two or more desired items in relation to the location of the user as disclosed by Kao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to allow “the user to more easily locate the particular item.”  (See Kao, at least para. [0027]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 9,760,927 B2 to Todasco is directed to determining a physical location of a merchant that includes a customer location and recommending products to the customer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625